Citation Nr: 1233605	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for osteoarthritis of the knees, to include as secondary to service-connected constipation.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February to April of 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision, by which the RO, in pertinent part, declined to reopen the claims herein due to the lack of new and material evidence to reopen them.  

The issues of entitlement to service connection for diabetes mellitus type 2, to include as secondary to service-connected constipation; and entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation of CTS have been raised by the record (see August 2007 statement of Veteran and October 2007 statement of the Veteran) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The reopened claims of entitlement to service connection for osteoarthritis of the knees and right CTS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral knee disabilities was last denied by the RO in a May 2002 rating decision.  The decision was not appealed properly, and it became final.

2.  New evidence received since the May 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for the claimed bilateral knee disabilities.

3.  Service connection for right CTS was last denied by the RO in a May 2002 rating decision.  The decision was not appealed properly, and it became final.

4.  New evidence received since the May 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for the claimed right CTS.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for bilateral knee disabilities and for right CTS is final.  38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the May 2002 rating decision, and the claim of service connection for bilateral knee disabilities is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received since the May 2002 rating decision, and the claim of service connection for right CTS is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claims on appeal.  As the Veteran's claims of service connection for bilateral knee disabilities and for right CTS are reopened (and remanded) in this decision, the Board need not discuss the notice requirements involving the submission of new and material evidence.  All evidentiary deficiencies in this case are addressed in the REMAND section of this decision.

Law and Regulations

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011). 

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low ").

Discussion

Bilateral knee disabilities 

Service connection was previously denied for bilateral knee disabilities in a May 2002 rating decision on the basis that such disabilities were not incurred in service and because there was no evidence linking present knee disabilities to service.  The Veteran was provided notice of the decision the following month.  He submitted a written communication that did not qualify as a notice of disagreement.  The RO advised the Veteran that his July 2002 communication could not be accepted as a notice of disagreement; nonetheless, the Veteran did not file a timely notice of disagreement therafter.  Thus, the rating of May 2002 is final.  38 C.F.R. § 3.156.

Evidence of record before the RO in May 2002 consisted of the service treatment records, which did not show complaints, treatment, or findings pertaining to the knees and VA treatment records reflecting and history of left knee surgeries, complaints of bilateral knee pain, and a finding of bilateral knee arthritis.  The potentially relevant evidence also included a letter from the Veteran's wife stating that the Veteran had bilateral knee pain and arthritis and underwent left knee surgeries.

The evidence received after May 2002 consists of written statements of the Veteran indicating that he injured his knees in service when falling on ice and that chronic constipation led to an excess of toxins in his body causing bilateral knee arthritis.  The Veteran submitted two letters from P.A.P., Ph.D., indicating that medication used to treat service-related injuries caused chronic constipation.  Dr. P.A.P. also opined that long-term constipation can result in a delayed inflammatory arthritic response, as in asbestos-related problems.

The record also contains a December 2009 VA medical examination report.  According to the report, the Veteran sat in a wheelchair during the examination and refused to have his knees examined.  On examination, the Veteran asserted that he sustained bilateral knee injuries in service and that he was treated for those injuries.  The examiner indicated in the examination report that the service treatment records reflected no knee injuries or treatment of the knees.  The Veteran reported that following service, he continued to have pain in both knees.  The examiner noted a history of multiple left knee surgeries and diagnosed chronic bilateral knee strain.  The examiner opined that the Veteran's bilateral knee disability was unrelated to chronic constipation because the medical literature did not support such a finding.  Furthermore, the examiner stated that moderate chronic knee strain did not lead to osteoarthritis of the knee joints.

Based on a review of the evidence, the Board finds that new and material evidence has been received to reopen the previously denied claims of service connection for bilateral knee disabilities.  The additional evidence received since the last final denial in May 2002 relates to unestablished facts necessary to substantiate the current claim -- a link between the Veteran's present knee disabilities and service or a service-connected disability. 

The credibility of the newly associated evidence is presumed.  Justus, supra.  As such, the evidence received since May 2002 provides a suggestion of a link between the currently diagnosed knee disabilities and service.  Furthermore, the Veteran appears to now assert that bilateral knee symptomatology has been continuous since service.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade, supra.  The Board finds that the low standard has been met herein because a direct link to service is suggested.  Such evidence was not of record in May 2002.  Furthermore, evidence of a link to a service-connected disability, namely constipation, has been received.  Thus, there is a reasonable possibility of substantiating this claim, and it is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this extent only, the appeal is granted.

Right CTS 

Service connection was previously denied for right CTS in a May 2002 rating decision on the basis that it was not incurred in service and that there was no evidence linking it to service.  The Veteran was provided notice of the decision the following month.  He submitted a written communication that did not qualify as a notice of disagreement.  The RO advised the Veteran that his July 2002 communication could not be accepted as a notice of disagreement; nonetheless, the Veteran did not file a timely notice of disagreement therafter.  Thus the rating of May 2002 is final.  38 C.F.R. § 3.156.

Evidence of record before the RO in May 2002 consisted of the service treatment records that do not reflect right CTS or any right wrist or hand complaints and a signed statement from the Veteran accomplished just prior to separation indicating that he did not suffer any illnesses or injuries in service.  The service treatment records, however, reflect a fall on ice after which the Veteran sought treatment for back pain.  The record also consisted of VA treatment records and a November 2001 written statement from the Veteran's wife indicating that CTS had been present since 1979.  VA treatment records dated in the 1990s indicated that the Veteran had bilateral CTS.

Evidence received after May 2002 consists of an August 2007 statement in which the Veteran asserted that during service, he slipped on ice injuring, in pertinent part, his hands and that the injury residuals had been continuous since then.  The Veteran submitted written statements indicating that he had a leaky gut due to his constipation, which caused arthritis.  The Veteran submitted an article by M.P., Ph.D. indicating that colon toxicity caused by poor digestion or constipation, etc caused a variety of conditions to include nervous system problems.  He submitted several reports reflecting similar conclusions.  The Veteran also submitted a form from F.L., M.D. stating that he had CTS.  A June 2009 letter from Dr. P.A.P. indicated, in pertinent part, that the Veteran's hand problems were due to a leaky gut.  He indicated that the Veteran visited his office but was not a "client."  Another letter authored by Dr. P.A.P. in June 2009 indicated that arthritis in the hands was associated with the service-connected constipation, as constipation caused a leaky gut.  The Veteran submitted an online article by Dr. Andrew Weil suggesting that when the intestinal lining is damaged, a leaky gut could result, which can lead to conditions such as joint pain.

Based on a review of the evidence, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection right CTS.  As stated, the newly submitted evidence is presumed credible at this stage.  Justus, supra.  The additional evidence received since the last final denial in May 2002 relates to the unestablished fact necessary to substantiate the claim -- a link between his right CTS and service.  Prior to May 2002, the Veteran did not indicate that he sustained a hand injury when falling on ice in service.  Furthermore, there was no evidence regarding continuity of symptomatology.  

The Board need not address at this time the evidence regarding a leaky gut and whether that caused right CTS.  The Veteran has presented sufficient lay testimony of a right hand injury in service.  Such evidence was not of record prior to May 2002.  In view of the above, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right CTS.  U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim is reopened.  To that extent only, it is granted.

ORDER

New and material evidence having been received, the claim of service connection for bilateral knee disabilities is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for right CTS is reopened.  To that extent only, the appeal is granted.


REMAND

VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Part of VA's duty to assist includes providing a medical examination when necessary.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312. 

As noted above, the Veteran's December 2009 VA examination report indicates that his bilateral knee disability was unrelated to chronic constipation because the medical literature did not support such a finding.  The examiner, however, did not specifically address the question of whether chronic constipation aggravated the Veteran's bilateral knee disability.  Pursuant to 38 C.F.R. § 3.310(b), this question is fundamental to the claim on appeal and must be addressed upon examination prior to a final Board disposition.

The record contains evidence of a current right CTS disability, although arthritis of the right wrist and/or hand has been suggested as well.  The record reflects that the Veteran fell on ice in service and that he injured his back.  He asserts that he injured his right hand during the fall as well.  He further asserts that right hand/wrist problems have been continuous since service.

In order to fulfill its duty to assist the Veteran, a medical opinion is necessary for a diagnosis of all current right hand/wrist conditions, along with an opinion regarding the likely etiology of any diagnosed condition.  Prior to conducting the examination, the examiner must review all pertinent documents in the claims file, to include those related to toxicity caused by constipation and the two June 2009 statements of P.A.P., Ph.D.  

All VA clinical records dated from July 2011 to the present must be associated with the claims file.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The Veteran must be furnished a 38 C.F.R. § 3.159(b) letter addressing both of his claims, including in terms of 38 C.F.R. § 3.310 (secondary service connection).

2.  Associate with the claims file all VA clinical records (from the Philadelphia VA Medical Center) dated from July 2011 to the present.

3.  Schedule a VA medical examination for a diagnosis of all conditions of the knees and the right hand/wrist.  After examining the Veteran, obtaining a thorough medical history from him, and reviewing all pertinent documents in the claims file to include those related to toxicity caused by constipation and the two June 2009 statements of Dr. P.A.P., the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed disability of the knees and right hand/wrist: a) is etiologically related to service, or b) was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected constipation.  A full rationale for all opinions and conclusions must be provided.  In the examination report, the examination must indicate whether the requested review of the file took place.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the issues of entitlement to service connection for osteoarthritis of the knees and for right CTS must be readjudicated in light of all the evidence of record, and under 38 C.F.R. § 3.310 as secondary to service-connected constipation.  If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran an appropriate supplemental statement of the case and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


